Citation Nr: 1231217	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  00-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for recurrent urinary tract infections (UTIs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for recurrent UTIs, evaluated as noncompensable.  The Board notes that 2012 notations in the claims file indicate that Volume 1 of the Veteran's claims file has been rebuilt.  Thus, the September 1999 rating decision is not available.  

When this issue was previously before the Board in August 2003, February 2007 and February 2010, it was remanded for additional development.  

The issue of entitlement to a compensable initial evaluation for recurrent UTIs is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 5, 2012, the Board received additional VA treatment records, dated through May 29, 2012, that are relevant to the Veteran's claim for entitlement to a compensable initial evaluation for recurrent UTIs.  

2.  On June 7, 2012, the Board issued a decision that denied entitlement to a compensable initial evaluation for recurrent UTIs.  

3.  At the time of the June 7, 2012, Board decision, the additional VA treatment records had not yet been associated with the claims file.



CONCLUSION OF LAW

Vacatur of the June 7, 2012, Board decision addressing the issue of entitlement to a compensable initial evaluation for recurrent UTIs is warranted.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

On June 4, 2012, the AMC received additional VA treatment records from a VA Medical Center.  These VA treatment records, dated through May 29, 2012, are relevant to the Veteran's claim for entitlement to a compensable initial evaluation for recurrent UTIs.  On June 5, 2012, the Board received the additional VA treatment records from the AMC.  The Board issued a decision on June 7, 2012, that denied the claimed compensable initial evaluation.  At that time, the recently received VA treatment records had not yet been associated with the Veteran's claims file.  Thus, the record before the Board when the Board denied the claim did not contain all relevant evidence.  

Based on the foregoing, the Board finds that a vacatur of its June 7, 2012, decision is warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

The June 7, 2012, Board decision addressing the issue of entitlement to a compensable initial evaluation for recurrent UTIs is vacated. 


REMAND

The additional VA treatment records discussed above have not been considered by the RO in conjuction with adjudication of the issue on appeal, nor has waiver of RO consideration of the additional evidence been requested by the Veteran or his representative.  Under these circumstances, the Board has no alternative but to remand this matter for RO/AMC consideration of the additional evidence received, in the first instance, prior to appellate consideration.  See 38 C.F.R. §§ 19.31(c) (2011).   

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a compensable initial evaluation for recurrent UTIs, considering all evidence received or secured since the March 2012 SSOC, to include the additional VA treatment records, dated through May 29, 2012.  If the benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case and an opportunity to respond.  The case should be returned to the Board for appellate review as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


